DETAILED ACTION
	For this action, Claims 1-7 and 9-20 are pending.  Claim 8 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 07 April 2021, with respect to the ground of rejection of Claim 5 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The ground of rejection has been withdrawn.  Applicant has amended Claim 5 in a manner that addresses and overcomes the issue of indefiniteness that required the ground of rejection under 35 U.S.C. 112(b) in the prior office action; therefore, upon further consideration, said ground of rejection has been withdrawn.  For more detail on why the ground of rejection has been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 07 April 2021.  
Applicant's arguments filed 07 April 2021 have been fully considered but they are not persuasive. Applicant has amended independent Claims 1, 15 and 19 in a manner that incorporates the limitations of now canceled Claim 8.  The applicant argues that Astle et al. (herein referred to as “Astle”, US Pat Pub. 2006/0060512, the primary reference for all prior art grounds of rejection) does not disclose a distinct initial startup protocol and a subsequent data transfer protocol, wherein Astle discloses such protocols as one in the same;  applicant further argues that the Astle reference does not .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Astle et al. (herein referred to as “Astle”, US Pat Pub. 2006/0060512) in view of Bippus et al. (herein referred to as “Bippus”, US Pat Pub. 2014/0223715; found in IDS filed 08/28/2019).
Regarding instant Claim 1, Astle discloses an appliance water filter (Abstract; Paragraph [0005]; Paragraph [0061]; filter cartridge for water in an appliance) comprising:  a housing having filter media therein (Figure 1; Figure 3; Paragraph [0051]; Paragraph [0074]; cartridge 14 comprising filter media); a memory device disposed 
	While Astle discloses that the water filter may be used for appliances (Paragraph [0005]; Paragraph [0006]), the reference is silent on a refrigerator specifically.
	Bippus discloses a product indication for filter status update in the same field of endeavor as Astle, as it solves the mutual problem of monitoring the status of an appliance water filter (Abstract).  Bippus further discloses that filter cartridges may be used and monitored within a refrigerator appliance to provide filtered chilled or frozen water to a user (Abstract; Figure 1; Paragraph [0018]).

Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein the encrypted instructions are transmitted to a microprocessor based control within the refrigeration appliance using a wireless signal exchanged between the memory device and the microprocessor based control within the refrigeration appliance and wherein the initial startup protocol authenticates the refrigeration appliance water filter as a licensed and/or compatible water filter that remains effective at filtering water (Astle, Figures 1-4; Paragraph [0056]; Paragraph [0065]; Paragraph [0071]; microprocessor based controller/monitoring unit 12; may communicate via RFID tag/wireless communication; authentication or verification of compatible filter is determined before operation).
Regarding instant Claim 3, Claim 2, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose wherein the wireless signal is a RFID signal and wherein the encrypted instructions exchanged between the memory device of the refrigeration appliance water filter and the microprocessor based control within the refrigeration appliance comprises a unique filter identification tag stored in the memory device of the refrigeration appliance water filter and chosen as a model of the water filter or serial number of a water filter (Astle, Figures 1-4; Paragraph 
	Regarding instant Claim 4, Claim 3, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose wherein the memory device stores information regarding the refrigeration appliance water filter’s use status within the memory device (Astle, Figures 1-4; Paragraph [0051]; Paragraph [0056]; Paragraph [0065]; Paragraph [0071]; memory device stores cartridge performance data).
	Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose wherein the memory device stores information regarding the refrigeration appliance water filter’s use status within the memory device (Astle, Figures 1-4; Paragraph [0051]; Paragraph [0056]; Paragraph [0065]; Paragraph [0071]; memory device stores cartridge performance data).  
Regarding instant Claim 6, Claim 2, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein the encrypted instructions exchanged between the memory device of the refrigeration appliance water filter and the microprocessor based control within the refrigeration appliance comprises a unique filter identification tag stored in the memory device of the refrigeration appliance water filter and chosen as a model of the water filter or serial number of a water filter (Astle, Figures 1-4; Paragraph [0051]; Paragraph [0056]; Paragraph [0065]; Paragraph [0071]; RFID signal/tag may be used to communicate model or serial number or the like).
Regarding instant Claim 7, Claim 3, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the water filter further comprises an RFID microchip disposed on the refrigeration appliance water filter that transmits the wireless signal and wherein the RFID microchip is powered by radio energy transmitted by a radio circuit module of the refrigeration appliance (Astle, Paragraph [0020]; Paragraph [0065]; chipped based RFID tag and radio frequency generated via the RF signal/radiation).  
Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose wherein the refrigeration appliance water filter is designed to filter water received by the refrigeration appliance of the refrigeration appliance water filter user from a water source within a given geographic area based upon a water quality of water received from a municipal source or a well water source within the given geographic area of the refrigeration appliance water filter user (Astle, Paragraph [0016]; Paragraph [0017]; Paragraph [0075]; logic that compares water quality from source is used in determining filter life).
	Regarding instant Claim 10, Claim 9, upon which Claim 10 is dependent, has been rejected above.  The combined references further disclose wherein the water quality of water received from the municipal source or the well water source is determined by testing of a plurality of used water filters from the given geographic area (Astle, Paragraph [0016]; Paragraph [0017]; Paragraph [0075]; historic performance data is downloaded to provide historical performance of filters at a given site, water quality of source water is part of logic that determines filter life based on prior performance data).  
Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein the refrigeration appliance is connected with a water filter provider using a wired connection or a wireless connection to connect the refrigeration appliance with a server via a global communication network of computer servers and wherein refrigeration appliance and thereafter to the user via a mobile computing device accessed by the user (Astle, Figure 20; Paragraph [0057]; Paragraph [0075]; device may be connected to servers/user via the internet or a remote computer). 
	Regarding instant Claim 12, Claim 1, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose wherein the initial startup protocol of the refrigeration appliance water filter is overwritten after the refrigeration appliance water filter has reached or exceeded substantially all or all of a useful life of the refrigeration appliance water filter through previous use of the refrigeration appliance water filter (Astle, Figures 1-4; Paragraph [0058]; Paragraph [0059]; Paragraph [0061]; Paragraph [0063]; Paragraph [0064]; Paragraph [0065]; performance data includes flow rate through cartridge to display a filter life, including when the cartridge has exceeded useful filter life).  
Regarding instant Claim 13, Claim 12, upon which Claim 13 is dependent, has been rejected above.  The combined references further disclose wherein the refrigeration appliance water filter provides water at a first fluid rate after the refrigeration appliance water filter is authenticated an the refrigeration appliance water filter provides water at a second fluid flow rate after the refrigeration appliance water filter has reached or exceeded substantially all or all of the useful life through previous 
	Regarding instant Claim 14, Claim 13, upon which Claim 14 is dependent, has been rejected above.  The combined references further disclose wherein the refrigeration appliance water filter stops filtered water from flowing through the refrigeration appliance water filter after the refrigeration appliance water filter has reached or exceeded substantially all or all of the useful life through previous use of the refrigeration appliance water filter (Astle, Figures 1-4; Paragraph [0082]; flow may be stopped once flow rate through the cartridge has exceeded a predetermined threshold).
Regarding instant Claim 15, Astle discloses an appliance water filter (Abstract; Paragraph [0005]; Paragraph [0061]; filter cartridge for water in an appliance) comprising:  a water filter housing having filter media therein (Figure 1; Figure 3; Paragraph [0016]; Paragraph [0051]; Paragraph [0074]; cartridge 14 comprising filter media for filtering water); a memory device disposed within or on the housing and wherein the memory device includes an initial startup protocol wherein the initial startup protocol is wirelessly transmitted using a wireless signal to a microprocessor based control with memory within an appliance and the initial startup protocol comprises an encrypted authentication tag that is wirelessly transmitted to the microprocessor based control with memory and used to authenticate the appliance water filter and the appliance water filter is engaged with the appliance (Figure 1; Paragraph [0059]; 
While Astle discloses that the water filter may be used for appliances (Paragraph [0005]; Paragraph [0006]), the reference is silent on a refrigerator specifically.
	Bippus discloses a product indication for filter status update in the same field of endeavor as Astle, as it solves the mutual problem of monitoring the status of an appliance water filter (Abstract).  Bippus further discloses that filter cartridges may be used and monitored within a refrigerator appliance to provide filtered chilled or frozen water to a user (Abstract; Figure 1; Paragraph [0018]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the appliance water filter and appliance of Astle to further be a refrigeration appliance as taught by Bippus because Bippus discloses such a filter cartridge may be used and monitored within a refrigerator appliance to provide filtered chilled or frozen water to a user (Bippus, Abstract; Figure 1; Paragraph [0018]).
Regarding instant Claim 16, Claim 15, upon which Claim 16 is dependent, has been rejected above.  The combined references further disclose wherein the wireless signal is a RFID signal and wherein the initial startup protocol comprises encrypted instructions between the memory device of the appliance water filter and the microprocessor based control within the appliance comprises a unique filter identification tag stored in the memory device of the appliance water filter and chosen as a model of the water filter or serial number of a water filter (Astle, Figures 1-4; Paragraph [0051]; Paragraph [0056]; Paragraph [0065]; Paragraph [0071]; RFID signal/tag may be used to communicate model or serial number or the like).
Regarding instant Claim 17, Claim 15, upon which Claim 17 is dependent, has been rejected above.  The combined references further disclose wherein the initial startup protocol is prevented from being performed more than one time and filtered water is no longer supplied to the appliance from the appliance water filter when either the initial startup protocol has been previously overwritten after substantially all or all of a useful life of the appliance water filter has been reached or exceeded through previous use of the appliance water filter or where the appliance water filter is a non-conforming water filter that does not have an authentication signal that matches an authentication identifier of the appliance microprocessor based control (Astle, Paragraph [0051]; Paragraph [0056]; Paragraph [0065]; Paragraph [0071]; flow rates are monitored from start of use of filter cartridge, activation does not occur unless problem is addressed, such as incompatible water filter or filter that needs to be removed due to suitable filter life being exceeded).  
Regarding instant Claim 18, Claim 17, upon which Claim 18 is dependent, has been rejected above.  The combined references further disclose wherein the refrigeration appliance is connected with a water filter provider using a wired connection or a wireless connection to connect the refrigeration appliance with a server via a global communication network of computer servers and wherein appliance water filter status information is provided to the microprocessor based control within the refrigeration appliance and thereafter to the user via a mobile computing device accessed by the user (Astle, Figure 20; Paragraph [0057]; Paragraph [0075]; device may be connected to servers/user via the internet or a remote computer).  
Regarding instant Claim 19, Astle discloses an appliance water filter (Abstract; Paragraph [0005]; Paragraph [0061]; filter cartridge for water in an appliance) comprising:  a water filter housing having water filter media therein (Figure 1; Figure 3; Paragraph [0016]; Paragraph [0051]; Paragraph [0074]; cartridge 14 comprising filter media for filtering water); a memory device disposed within or on the housing and wherein the memory device includes an initial startup protocol wherein the initial startup protocol is transmitted to a microprocessor based control with memory within an appliance and the initial startup protocol comprises an encrypted authentication tag that is transmitted to the microprocessor based control with memory and used to authenticate the appliance water filter and the appliance water filter is engaged with the appliance (Figure 1; Paragraph [0059]; Paragraph [0065]; Paragraph [0071]; cartridge 14 comprises a circuit board 40 with memory device 45, along with RFID tag for communication with controller, providing wireless communication, initial startup may comprise trade of cartridge specific information to controller and determination of 
While Astle discloses that the water filter may be used for appliances (Paragraph [0005]; Paragraph [0006]), the reference is silent on a refrigerator specifically.
	Bippus discloses a product indication for filter status update in the same field of endeavor as Astle, as it solves the mutual problem of monitoring the status of an appliance water filter (Abstract).  Bippus further discloses that filter cartridges may be used and monitored within a refrigerator appliance to provide filtered chilled or frozen water to a user (Abstract; Figure 1; Paragraph [0018]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the appliance water filter and appliance of Astle to further be a refrigeration appliance as taught by Bippus because Bippus discloses such a filter cartridge may be used and monitored within a refrigerator appliance to provide filtered chilled or frozen water to a user (Bippus, Abstract; Figure 1; Paragraph [0018]).
Regarding instant Claim 20, Claim 19, upon which Claim 20 is dependent, has been rejected above.  The combined references further disclose wherein the refrigeration appliance water filter is designed to filter water received by the refrigeration appliance of the refrigeration appliance water filter user from a water source within a . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        04/19/2021